PER CURIAM.
Donald Jerome Fields appeals the district court’s order accepting the report and recommendation of a magistrate judge and denying his 28 U.S.C. § 2255 (2000) motion to vacate his sentence. An appeal may not be taken to this court from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that jurists of reason would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001).
We have reviewed the record and conclude that Fields has not made the requisite .showing. We therefore deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal, contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED